Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 22 is amended. 

Response to Arguments
Applicant’s arguments regarding 35 USC 112 rejections are withdrawn.
Applicant’s arguments regarding 35 USC 103 rejections are fully considered. 
Applicant’s asserts on page 11 of the Remarks filed November, 20, 2020:
“Li fails to teach them. For example, Li fails to describe at least the "first decision phase" by a "memory accelerator" as recited in claim 1, but rather relies on server computer system 102. This is not a "memory accelerator" as known in the art.”
Examiner respectfully disagrees with applicant’s assertion for the following reasons. Applicant’s arguments rely upon a definition of a memory accelerator that is contrary to the filed specification.  As defined in paragraph 0028 of the specification, a memory accelerator is defined as “processing circuitry associated with the memory 104 that can perform data processing tasks associated with data to be stored into or read from the memory”. A general purpose cpu associated with memory discloses the term “memory accelerator” as defined the applicant’s specification.[See Gupta paragraph 0080-82].  
"first decision phase"  disclosed by Li to disclose the claimed limitation. In the context of Gupta2, each of the nodes includes a processor and memory [paragraph 0080-82] and execution of instructions to implement various embodiments of efficient data compression and analysis as a service as described herein, and data storage [paragraph 0083]. Thus, the node of Gupta2 disclose a memory accelerator as the specification describes. (“processing circuitry associated with the memory 104 that can perform data processing tasks associated with data to be stored into or read from the memory”)

 Applicant’s further asserts on page 14 of the Remarks:
(61CT-305481)The Office Action appears to take Official Notice of a "first decision phase" and a "second decision phase" associated with deciding whether or not to invoke compression instructions by asserting that "[a] person of ordinary skill in the art would understand that the selection process from a plurality based on analysis discloses selection of one compression engine instead of a second engine. Para 0016." Office Action, page 7. 61CT-305481 
Application No.: 15/885,277 Docket No.: 90517557
Applicant respectfully traverses each and every taking of Official Notice and/or the assertion of a "person of ordinary skill in the art" having common knowledge in the art, and asserts that it is not common knowledge to create a "first decision phase" and a "second decision phase" associated with deciding whether or not to invoke compression instructions at different locations. Rather, a single implementation of compression instructions are performed in traditional systems, like Li or Gupta2, because a single algorithm is implemented or a simple computer process is executed, whether it be at one or two nodes. Computing systems are not known to decide whether or not to invoke these compression instructions, they are just expected to implement them and the Office Action has not shown otherwise. Applicant's system improves this simplified method by performing the data compression at the compute node in the first decision phase or performing the data compression at the 1/O node. 

Examiner disagrees with Applicant’s interpretation of the prior cited art. Gupta2 paragraph 0016 disclosed an algorithm for rules-based analysis may be performed on the data to be compressed or metadata associated with the data in order to select one or more compression techniques out of a plurality of compression techniques to be applied to the data. Applicant’s claim limitations of a “first decision phase” and a “second decision phase” are an ordered set of rules to select a compression algorithm. Applicant’s segmentation of the selection process of a compression algorithm into 2 steps is the functional equivalent of a daisy chain of 2 iterations of the compression sequences 420-440 of Gupta2. Gupta discloses linking the compression engines serially in para 0042. [ MPEP 2144.04- Duplication of parts has no patentable significant unless a new unexpected result is produced.]
The first iteration contains a compression restriction that has reach its limit [Gupta2para 0044], and the second iteration containing size characteristic for the 
For clarity, Examiner does not rely upon Official Notice to disclose any recited claim language. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-12, 14, 16-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Li  U.S. Patent Application Publication 2016/0127490 in view of Gupta U.S. Patent Application Publication 2014/0351229, [hereinafter Gupta2].
Claim 1, 
Li discloses
A non-transitory machine-readable storage medium storing instructions that upon execution cause a system to (para 0026- instructions for execution):

in a first decision phase, deciding whether to invoke first compression instructions corresponding with a first data compression at a compute node of plurality of different types of nodes (para 0015- Dynamic compression application 110 dynamically determines the data compression selection index for the data, based on the distance factor, the processor loading factor, and the network bandwidth factor., para 0020- In step 214, based on the data compression selection index calculated dynamically at the time of client computer system 116 requests, dynamic compression application 110 decides not to compress if the ratio is below a threshold, such as 0.2.), 
 and wherein the plurality of different types of nodes includes at least:
the compute node, wherein the compute node is configured to execute a first compression process on data received by the compute node (fig. 1- item 100- server, also see para 0020-0023); and
[selecting compression based on network state] (para 0015-0022 determination based on network conditions) 
Although Li discloses substantial limitations of the claimed invention, it fails to disclose:
[analysis performance] by a memory accelerator that is separate from a plurality of different types of nodes
wherein the memory accelerator is configured to invoke functions over a communication fabric at individual nodes of the plurality of different types of nodes
an I/O node that comprises compression instructions, wherein the I/O node is configured to execute a second compression process on data received by the I/O node, 
in response to the first decision phase deciding to not invoke the first compression instructions corresponding with the first data compression at the compute node, deciding, in a second decision phase and by the memory accelerator that is separate from the plurality of different types of nodes, to invoke perform second compression instructions corresponding with the second data compression of uncompressed data transmitted by the compute node;
in response to deciding to invoke the second compression instructions corresponding with the second data compression during the second decision phase,
dynamically selecting the I/O node as a location from among the plurality of different types of nodes, based a characteristic of the workload; and
performing data compression of the data of the workload using the second compression process and at the I/O node.
In an analogous art Gupta2, 
[analysis performance] by a memory accelerator that is separate from a plurality of different types of nodes (para 0076- disclose the functions of the system are each performed by a different device. Fig. 1, item discloses a compression Analysis functionality) 
wherein the memory accelerator is configured to invoke functions over a communication fabric at individual nodes of the plurality of different types of nodes (para 0037- discloses that the compression engine selectors a data engine, para 0035, 0076- disclose the functions of the system are each performed by a different device)

in response to the first decision phase deciding to not invoke the first compression instructions corresponding with the first data compression (Applicant’s segmentation of the selection process of a compression algorithm into 2 steps is the functional equivalent of a daisy chain of 2 iterations of the compression sequences 420-440 of Gupta2. Gupta discloses linking the compression engines serially in para 0042.  
The first iteration contains a compression restriction that has reach its limit [Gupta2para 0044], and the second iteration containing size characteristic for the uncompressed data received to be compressing data [Gupta2 para 0053])
 at the compute node, deciding, in a second decision phase and by the memory accelerator that is separate from the plurality of different types of nodes (para 0035, 0076- disclose the functions of the system are each performed by a different device), to invoke perform second compression instructions corresponding with the second data compression of uncompressed data transmitted by the compute node (para 0018-0019- discloses uncompressed data is sent to the compression service. Para 0024- rules based analysis is used to determine which compression algorithm is applied);
in response to deciding to invoke the second compression instructions corresponding with the second data compression during the second decision phase, 
performing data compression of the data of the workload using the second compression process and at the I/O node (para 0047- disclose applying selected compression algorithm to data, I/O node is mapped to the selected compression engine).
One of ordinary skill in the art before the effective filing date would have found it obvious to utilize a cloud compression service of Gupta2 in the Li system for providing compression services for uncompressed data that is transmitted to produce the predictable result of adjusting compression location based on the workloads of computing devices in a cloud service. One of ordinary skill in the art would be motivated to utilize the Gupta2 in the Li system together to optimize utilization of the computing resources in the distributed environment.
Claim 3,
 wherein the I/O node that is coupled to a lower level storage, the lower level storage comprising one or more of a disk-based storage device, a solid state storage device or a combination thereof. (Gupta2 para 0079- system is connected to storage including disk media).
One of ordinary skill in the art before the effective filing date would have found it obvious to utilize a cloud compression service environment of Gupta2 in the Li system for providing compression services for uncompressed data that is transmitted to 
Claim 6,
wherein the first decision phase uses first input factors (Li para 0015- Dynamic compression application 110 dynamically determines the data compression selection index for the data, based on the distance factor, the processor loading factor, and the network bandwidth factor., para 0020- In step 214, based on the data compression selection index calculated dynamically at the time of client computer system 116 requests, dynamic compression application 110 decides not to compress if the ratio is below a threshold, such as 0.2.) , and the second decision phase uses second input factors (Gupta2 para 0038-0039- compression engine selector factors include data type, size, format, domain , origin of data).
One of ordinary skill in the art before the effective filing date would have found it obvious to utilize a cloud compression service environment of Gupta2 in the Li system for providing compression services for uncompressed data that is transmitted to produce the predictable result of adjusting compression location based on the workloads of computing devices in a cloud service. One of ordinary skill in the art would be motivated to utilize the Gupta2 in the Li system together to optimize utilization of the computing resources in the distributed environment.
Claim 7,

selection index as depicted in step 212 using the average of the already determined distance factor, processor loading factor, and network bandwidth factor according to: 
 dci = ( cdf + utf + ntf 3 ) ( 4 ) where dci indicates the data compression selection index, cdf indicates the distance factor, utf indicates the processor loading factor, and ntf indicates the network bandwidth factor.),
 and the second decision phase aggregates the second input factors and makes a data compression decision based on the aggregating of the second input factors (Gupta2 para 0038-0039- compression engine selector factors include data type, size, format, domain , origin of data.)
One of ordinary skill in the art before the effective filing date would have found it obvious to analyze compression selection based on the characteristics of Gupta2 in the Li system for providing compression services to produce the predictable result of adjusting compression based the different characteristics present at each computing node in a cloud service. One of ordinary skill in the art would be motivated to utilize the Gupta2 in the Li system together to optimize utilization of the computing resources in the distributed environment.


Claim 8,
wherein the dynamic compression adaptation process applies a first compression algorithm on a given data at a first node of the plurality of different types of nodes, and applies a different compression algorithm on the given data at a second node of the plurality of different types of nodes. (Gupta2 para 0042- discloses 2 compression engines to applying 2 different compression techniques serially. Para 0062- discloses each compression engine is a node)
One of ordinary skill in the art before the effective filing date would have found it obvious to apply 2 different compressions at 2 locations of Gupta2 in the Li system for providing compression services to produce the predictable result of providing a plurality of compression techniques with multiple compression engines in a cloud service. One of ordinary skill in the art would be motivated to utilize the Gupta2 in the Li system together to optimize utilization of the computing resources in the distributed environment.   
Claim 9,
to select from the locations at different nodes based on  compression factor of data of the workload. (Li para 0018-0020- compression is determined based on compression ratio at the server.)
Claim 10,
select from among locations at different nodes based on a congestion level of a communication fabric that interconnects nodes in the arrangement of the different types of nodes.( Li para 0020- network bandwidth factor)


select from among locations at based on processing utilizations at respective nodes in an arrangement of the different types of the plurality of nodes (Li para 0018- CPU utilization).
Claim 12, 
select from among a first compression algorithm and a second compression algorithm that achieves a lower amount of compression than the first compression algorithm (Gupta2 para 0046- discloses selecting a compression engine based on the size of the compressed data. Para 0042- discloses a plurality of compression engines with different compression algorithms and various compression amounts).
One of ordinary skill in the art before the effective filing date would have found it obvious to select from a plurality of compression algorithms of Gupta2 in the Li system for providing compression services to produce the predictable result of adjusting the compression levels for transmitted data in a cloud service. One of ordinary skill in the art would be motivated to utilize the Gupta2 in the Li system together to adjust the computation load of the computing resources in the distributed environment.
Claim 14,
select the I/O node in response to determining that data is to be stored in a lower level storage, the lower level storage comprising one or more of a disk-based storage device, a solid state storage device or a combination thereof. (Gupta2 para 0039- discloses selecting a compression engine based on the recipient type of the data.  A person of ordinary skill in the art would understand that a recipient of the data includes the storage type of the recipient device)

Claim 16, 
Li discloses
A system comprising:
a plurality of different types of nodes (para 0009- device and screen device), wherein the plurality of different types of nodes include at least:
the compute node, wherein the compute node is configured to execute a first compression process on data received by the compute node (fig. 1- item 100- server, also see para 0020-0023); and
 a processor configured to execute non-transitory machine-readable instructions that upon execution cause the processor (para 0028- processor and instructions) to:
in a first decision phase, deciding whether to invoke first compression instructions corresponding with a first data compression at a compute node of plurality of different types of nodes (para 0015- Dynamic compression application 110 dynamically determines the data compression selection index for the data, based on the distance factor, the processor loading factor, and the network bandwidth factor., para 0020- In step 214, based on the data compression selection index calculated 
, and wherein the plurality of different types of nodes includes at least:
 [selecting compression based on network state] (para 0015-0022 determination based on network conditions) 
Although Li discloses substantial limitations of the claimed invention, it fails to disclose:
an I/O node that comprises compression instructions, wherein the I/O node is configured to execute a second compression process on data received by the I/O node, and wherein the second compression process is different from the first compression process
[analysis performance] by a memory accelerator that is separate from a plurality of different types of nodes
wherein the memory accelerator is configured to invoke functions over a communication fabric at individual nodes of the plurality of different types of nodes
in response to the first decision phase deciding to not invoke the first compression instructions corresponding with the first data compression at the compute node, deciding, in a second decision phase and by the memory accelerator that is separate from the plurality of different types of nodes, to invoke perform second compression instructions corresponding with the second data compression of uncompressed data transmitted by the compute node;
in response to deciding to invoke the second compression instructions corresponding with the second data compression during the second decision phase,

performing data compression of the data of the workload using the second compression process and at the I/O node.
In an analogous art Gupta2, 
an I/O node that comprises compression instructions, wherein the I/O node is configured to execute a second compression process on data received by the I/O node, and wherein the second compression process is different from the first compression process (para 0026- disclose each compression engine performs a particular technique. A person of ordinary skill in the art would understand that each engines has different compression algorithm);
[analysis performance] by a memory accelerator that is separate from a plurality of different types of nodes (para 0076- disclose the functions of the system are each performed by a different device. Fig. 1, item discloses a compression Analysis functionality) 
wherein the memory accelerator is configured to invoke functions over a communication fabric at individual nodes of the plurality of different types of nodes ( para 0037- discloses that the compression engine selectors a data engine, (para 0035,  0076- disclose the functions of the system are each performed by a different device)
in response to the first decision phase deciding to not invoke the first compression instructions corresponding with the first data compression (Applicant’s segmentation of the selection process of a compression algorithm into 2 steps is the 
The first iteration contains a compression restriction that has reach its limit [Gupta2para 0044], and the second iteration containing size characteristic for the uncompressed data received to be compressing data [Gupta2 para 0053])
at the compute node, deciding, in a second decision phase and by the memory accelerator that is separate from the plurality of different types of nodes (para 0035, 0076- disclose the functions of the system are each performed by a different device), to invoke perform second compression instructions corresponding with the second data compression of uncompressed data transmitted by the compute node (para 0018-0019- discloses uncompressed data is sent to the compression service. Para 0024- rules based analysis is used to determine which compression algorithm is applied);
in response to deciding to invoke the second compression instructions corresponding with the second data compression during the second decision phase, dynamically selecting the I/O node as a location from among the plurality of different types of nodes, based a characteristic of the workload (Para 0024- rules based analysis is used to determine which compression algorithm is applied para 0039- analysis based on data characteristics); and
performing data compression of the data of the workload using the second compression process and at the I/O node (para 0047- disclose applying selected compression algorithm to data, I/O node is mapped to the selected compression engine).

Claim 17,
wherein the I/O node receives uncompressed data from the compute node (Gupta2 para 0047- disclose sending the data from a client to a compression service. para 0046- discloses upon receiving uncompressed data making a determination by selecting a Data compression engine for the data based on performance metrics);
One of ordinary skill in the art before the effective filing date would have found it obvious to utilize a cloud compression service of Gupta2 in the Li system for adaptive compression to produce the predictable result of adjusting compression location based on the workloads of computing devices in a cloud service. One of ordinary skill in the art would be motivated to utilize the Gupta2 in the Li system together to optimize utilization of the computing resources in the distributed environment.
Claim 22,
wherein the data is compressed by the third compression process after the data is compressed by the second compression process.  (Gupta2 para 0042- discloses 2 compression engines to applying 2 different compression techniques serially. Para 0062- discloses each compression engine is a node)
.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li/Gupta2 in view of Darrington et al. U.S. Patent Application Publication 2010/0122199.
Claim 18,
Although Li/Gupta2 disclose substantial limitations of the claimed invention, it fails to explicitly discloses
wherein the data of the workload comprises checkpoint data for a checkpoint generated by the system.
In an analogous art, Darrington discloses
wherein the data of the workload comprises checkpoint data for a checkpoint generated by the system. (para 0027-the workload for compressions is a checkpoint)
One of ordinary skill in the art before the effective filing date would have found it obvious to utilize the compression of checkpoints of Darrington in the Li/Gupta2 system for adaptive compression to produce the predictable result compressing checkpoints in a distributed environment. One of ordinary skill in the art would be motivated to utilize the Darrington in the Li/Gupta2 system together to optimize utilization of the computing and storage resources.

Li discloses
A system comprising:
dynamically selecting a compression algorithm from among a plurality of different compression algorithms (para 0015- Dynamic compression application 110 dynamically determines the data compression selection index for the data, based on the distance factor, the processor loading factor, and the network bandwidth factor., para 0020- In step 214, based on the data compression selection index calculated dynamically at the time of client computer system 116 requests, dynamic compression application 110 decides not to compress if the ratio is below a threshold, such as 0.2.),
 and compressing, by the system, the data using the selected compression algorithm (para 0015)
the compute node, wherein the compute node is configured to execute a first compression process on data received by the compute node (fig. 1- item 100- server, also see para 0020-0023); and
in a first decision phase, deciding whether to invoke first compression instructions corresponding with a first data compression at a compute node of plurality of different types of nodes (para 0015- Dynamic compression application 110 dynamically determines the data compression selection index for the data, based on the distance factor, the processor loading factor, and the network bandwidth factor., para 0020- In step 214, based on the data compression selection index calculated dynamically at the time of client computer system 116 requests, dynamic compression application 110 decides not to compress if the ratio is below a threshold, such as 0.2.), 

Although Li discloses substantial limitations of the claimed invention, it fails to disclose:
generating by the system comprising a processor a checkpoint containing data for use in a recovery of the system to a prior state represented by the checkpoint;
[analysis performance] by a memory accelerator that is separate from a plurality of different types of nodes
wherein the memory accelerator is configured to invoke functions over a communication fabric at individual nodes of the plurality of different types of nodes
an I/O node that comprises compression instructions, wherein the I/O node is configured to execute a second compression process on data received by the I/O node, and wherein the second compression process is different from the first compression process
in response to the first decision phase deciding to not invoke the first compression instructions corresponding with the first data compression at the compute node, deciding, in a second decision phase and by the memory accelerator that is separate from the plurality of different types of nodes, to invoke perform second compression instructions corresponding with the second data compression of uncompressed data transmitted by the compute node;
in response to deciding to invoke the second compression instructions corresponding with the second data compression during the second decision phase,

performing data compression of the data of the workload using the second compression process and at the I/O node.
In an analogous art Gupta2, 
[analysis performance] by a memory accelerator that is separate from a plurality of different types of nodes (para 0076- disclose the functions of the system are each performed by a different device. Fig. 1, item discloses a compression Analysis functionality) 
wherein the memory accelerator is configured to invoke functions over a communication fabric at individual nodes of the plurality of different types of nodes ( para 0037- discloses that the compression engine selectors a data engine, (para 0035,  0076- disclose the functions of the system are each performed by a different device)
an I/O node that comprises compression instructions, wherein the I/O node is configured to execute a second compression process on data received by the I/O node, and wherein the second compression process is different from the first compression process (para 0026- disclose each compression engine performs a particular technique. A person of ordinary skill in the art would understand that each engines has different compression algorithm);
wherein the I/O node is selected based on a characteristic of the [workload] (Para 0024- rules based analysis is used to determine which compression algorithm is applied para 0039- analysis based on data characteristics)

The first iteration contains a compression restriction that has reach its limit [Gupta2para 0044], and the second iteration containing size characteristic for the uncompressed data received to be compressing data [Gupta2 para 0053])
 at the compute node, deciding, in a second decision phase and by the memory accelerator that is separate from the plurality of different types of nodes (para 0035, 0076- disclose the functions of the system are each performed by a different device), to invoke perform second compression instructions corresponding with the second data compression of uncompressed data transmitted by the compute node (para 0018-0019- discloses uncompressed data is sent to the compression service. Para 0024- rules based analysis is used to determine which compression algorithm is applied) ;
in response to deciding to invoke the second compression instructions corresponding with the second data compression during the second decision phase, dynamically selecting the I/O node as a location from among the plurality of different types of nodes, based a characteristic of the workload (Para 0024- rules based analysis is used to determine which compression algorithm is applied para 0039- analysis based on data characteristics); and
compressing, by the system, the data of the [workload] using the second compression process at the I/O node (para 0047- disclose applying selected 
One of ordinary skill in the art before the effective filing date would have found it obvious to utilize a cloud compression service of Gupta2 in the Li system for providing compressions services for uncompressed data that is transmitted to produce the predictable result of adjusting compression location based on the workloads of computing devices in a cloud service. One of ordinary skill in the art would be motivated to utilize the Gupta2 in the Li system together to optimize utilization of the computing resources in the distributed environment.
Although Li/Gupta2 disclose substantial limitations of the claimed invention, it fails to explicitly discloses
generating a checkpoint containing data for use in recovery of the system to a prior state represented by the checkpoint;
In an analogous art, Darrington discloses
generating a checkpoint containing data for use in recovery of the system to a prior state represented by the checkpoint (para 0009-writes checkpoint to accelerator; para 0007- checkpoint is for save state of application) 
One of ordinary skill in the art before the effective filing date would have found it obvious to utilize the generation of checkpoints of Darrington in the Li/Gupta2 system for adaptive compression to produce the predictable result of compressing checkpoint data with accelerators. One of ordinary skill in the art would be motivated to utilize the Darrington in the Li/Gupta2 system together to minimize the storage and processing resources used to manage checkpoint storage.

 wherein dynamically selecting from among the different types of nodes to perform the compressing of the data of the checkpoint comprises selecting from among a compute node, an accelerator associated with a memory and an input/output (1/O) node. (Li para 0015- Dynamic compression application 110 dynamically determines the data compression selection index for the data, based on the distance factor, the processor loading factor, and the network bandwidth factor., para 0020- In step 214, based on the data compression selection index calculated dynamically at the time of client computer system 116 requests, dynamic compression application 110 decides not to compress if the ratio is below a threshold, such as 0.2. The server is mapped to a compute node
Gupta2- A person of ordinary skill in the art would understand that the selection process from a plurality based on analysis discloses selection of one compression engine instead of a second engine. Para 0016. The compression engines are mapped to the memory accelerator and I/O node)
One of ordinary skill in the art before the effective filing date would have found it obvious to utilize a cloud compression service of Gupta2 in the Li/Gupta2/Darrington system for providing compressions services for uncompressed data that is transmitted to produce the predictable result of adjusting compression location based on the workloads of computing devices in a cloud service. One of ordinary skill in the art would be motivated to utilize the Gupta2 in the Li system together to optimize utilization of the computing resources in the distributed environment.

21 is rejected under 35 U.S.C. 103 as being unpatentable over Li/Gupta2 in view of Ruff et al. U.S. Patent Application Publication 2016/0020782.
Claim 21,
wherein the memory accelerator is configured to perform encoding (Gupta2 fig. 3- item 330-compression. Under the broadest reasonable interpretation, Compression is a type of encoding. See Wikipedia definition of Data Compression, decoding (Gupta2 fig. 3- item 370-decompression. Under the broadest reasonable interpretation, decompression is a type of decoding. See Wikipedia definition of Data Compression), encryption (Gupta2 para 0047-encryption).
One of ordinary skill in the art before the effective filing date would have found it obvious to utilize encoding/decoding of Gupta2 in the Li system for providing compressions services to translate data to an expected format in a cloud service. One of ordinary skill in the art would be motivated to utilize the Gupta2 in the Li system together to optimize utilization of the computing resources in the distributed environment.
Although Li/Gupta2 disclose substantial limitations of the claimed invention, it fails to explicitly discloses
and decryption of the data.  
Ruff discloses 
decryption of the data. (para 97, 0127- the decryption of data at an accelerator) 
One of ordinary skill in the art before the effective filing date would have found it obvious to utilize decryption techniques of Ruff in the Li/Gupta2 system for providing compressions services to translate data to expected format in a cloud service. One of .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Li/Gupta2 in view of McMichael et al. U.S. Patent Application Publication 2019/0253072.
Gutpa2 disclose determining which compression technique, if any to apply based on data type. 
Although Li/Gupta2 disclose substantial limitations of the claimed invention, it fails to explicitly discloses
wherein the characteristic of the workload is a type of data selected from floating point data, integer data, or graphical data.  
In an analogous art, McMichael disclose
wherein the characteristic of the workload is a type of data selected from floating point data, integer data, or graphical data (para 0060, 0137-disclose compression techniques to compress integer data and floating point data) 
One of ordinary skill in the art before the effective filing date would have found it obvious to detect integer data types and floating point data types of McMichael in the Li/Gupta2 system for providing compressions services to determining compression techniques based on floating point data or integer data format in a cloud service. One of ordinary skill in the art would be motivated to utilize the McMichael in the Li/Gupta2 system together to optimize utilization of the computing resources in the distributed environment.

Conclusion
Relevant Prior art: 
Gou U.S. Patent Application Publication 2006/0195464- dynamically determines whether to apply a compression algorithm based on system and network state.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746.  The examiner can normally be reached on 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JMC/Examiner, Art Unit 2459                                                                                                                                                                                                        


/Backhean Tiv/Primary Examiner, Art Unit 2459